01/31/2019                            THURSDAY                                                      Judge Trish M Brown
2:00 PM 18-33339 tmb 13 bk             Edward J. Duffy
                                  ~ntinued Hearings on:
                                 (_!,;) Motion to Convert Chapter 13 to Chapter 7 Case. Filing Fee
                                      Exempt. Filed by Creditor Department of Treasury-Internal
                                      Revenue Service (HENDON, JEREMY) (38)
                                     ~bjection to Claim 3 of Department of Treasury-Internal
                                      Revenue Service and ORDER and NOTICE Thereon. (ljr) (23)
                                      Edward J. Duffy - db          MICHAEL D O'BRIEN
                                      Department of Treasury-Internal           JEREMY N HENDO~                 (QK!:SD
                                      Wayne Godare - tr
                                      Adjourned Confirmation Hearin~
                                      Edward J. Duffy - db                  ✓MICHAEL D O'BRIEN
                                      Wayne Godare - tr 11,fi   1,   J·'h
                                                            I% fT&r-.rrra. '-
                                                                                   ~t
                                                                                     (j\<1.lJv\GL
                                                                                                       1A
                                                                                                    W~/V -
                                                                                                            ~     ~
                                                                                vii1A                   ():.-
                                                                                    1J~. ~~ ua ~                  w~
Evidentiary Hearing:          Yes:    D           No:   0




Order to be prepared by:   D Clerk's Office D    Chambers       D
DOCKET ENTRY:




                                                                                Run Date:           01/31/19

                            Case 18-33339-tmb13             Doc 68      Filed 01/31/19
